UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4677


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BENJAMIN FRANKLIN WALL, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cr-00201-CCE-1)


Submitted:   May 24, 2016                 Decided:    June 14, 2016


Before WILKINSON, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant. Clifton Thomas Barrett, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Benjamin Franklin Wall, III, appeals his sentence of 87 months

of imprisonment following his plea of guilty to distribution of

cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)

(2012).    Appellate counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), concluding that there are no

meritorious issues for appeal.             We affirm.

     A guilty plea is valid where the defendant voluntarily,

knowingly,      and    intelligently       pleads    guilty      “with   sufficient

awareness of the relevant circumstances and likely consequences.”

United    States      v.   Fisher,   711 F.3d 460,   464   (4th    Cir.    2013)

(internal quotation marks omitted).                 Before accepting a guilty

plea, a district court must ensure that the plea is knowing,

voluntary, and supported by an independent factual basis.                   Fed. R.

Crim. P. 11(b); United States v. DeFusco, 949 F.2d 114, 116 (4th

Cir. 1991). *

     Because Wall neither raised an objection during the Rule 11

proceeding nor moved to withdraw his guilty plea in the district

court, we review his Rule 11 proceeding for plain error.                        United



     * In the Anders brief, counsel for Wall states that a waiver
of appellate rights, contained in the plea agreement, is valid,
but asks this court to assess its validity. Because the Government
has not invoked the waiver, however, we need not do so, instead
conducting our full review under Anders without applying the
waiver. See United States v. Poindexter, 492 F.3d 263, 271 (4th
Cir. 2007).

                                           2
States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014).                 Our review of

the record reveals that the district court fully complied with

Rule 11 in accepting Wall’s guilty plea after a thorough hearing.

Accordingly, we conclude that his plea was knowing and voluntary,

Fisher, 711 F.3d at 464, and thus “final and binding,” United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).

        We   review   Wall’s   sentence       for   reasonableness     “under     a

deferential     abuse-of-discretion          standard.”      United    States    v.

McCoy, 804 F.3d 349, 351 (4th Cir. 2015) (quoting Gall v. United

States, 552 U.S. 38, 41 (2007)).              This review entails appellate

consideration         of   both    the        procedural     and      substantive

reasonableness of the sentence.          Gall, 552 U.S. at 51.         We presume

that a sentence imposed within the properly calculated Sentencing

Guidelines range is reasonable.              United States v. Louthian, 756
F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).

        We have reviewed the record and conclude that the district

court    properly     calculated   the       Guidelines    range,    treated    the

Guidelines as advisory rather than mandatory, gave the parties an

opportunity to argue for an appropriate sentence, considered the

18 U.S.C. § 3353(a) (2012) factors, selected a sentence not based

on clearly erroneous facts, and sufficiently explained the chosen

sentence.      Furthermore, Wall’s sentence of 87 months fell within

the range recommended by the Guidelines.              Therefore, we conclude

that Wall’s sentence is reasonable.

                                         3
     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.    We

therefore affirm Wall’s conviction and sentence.        This court

requires that counsel inform Wall, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Wall requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.      Counsel’s

motion must state that a copy thereof was served on Wall.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                            AFFIRMED




                                4